Citation Nr: 1231446	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  08-28 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from July 1978 to March 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, as support for her claim, the Veteran testified at a hearing at the RO in San Antonio, Texas, before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  The RO in San Antonio is a satellite office of the RO in Houston, which is the RO that decided the claim and certified the appeal to the Board.


FINDING OF FACT

The Veteran did not clearly and unmistakably have allergic rhinitis prior to entering service; the condition was first diagnosed during her service, and she has continued to experience the effects of it since service.


CONCLUSION OF LAW

The Veteran's allergic rhinitis was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There was a significant change in the law with the enactment of the VCAA in November 2000, in terms of enhancing VA's duties to notify and assist claimants with claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and the implementing regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Here, though, the Veteran's claim is being granted in full, so there is no need to discuss whether there has been compliance with the VCAA because even if, for the sake of argument, there has not been, this would be inconsequential and, thus, amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (wherein the U. S. Supreme Court made clear that VCAA notice and assistance errors are not presumptively predjudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility in this particular instance or pleading or allegation for that matter.

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.


Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he/she has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Under § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 494-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr.

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  A Veteran is competent to report what he/she can observe and feel through the senses.  See Layno.  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, however, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  


In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Service connection may be granted for a disease first diagnosed after discharge from service when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Veterans are presumed to have entered service in sound condition as to their health.  VA must presume that a Veteran was in sound condition when entering service, except as to those defects, infirmities, or disorders noted at the time of his or her entrance into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The term "noted" denotes only such conditions as are recorded in examination reports.  A reported history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

If a later complained about condition was not noted when entering service, then, to rebut the presumption of soundness when entering service, VA must show by clear and unmistakable evidence both that the condition in question pre-existed service and that it was not aggravated during or by the Veteran's service, that is, beyond the condition's natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

If, on the other hand, a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  And in that circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Mere temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Independent medical evidence generally is needed to support a finding that a 
pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  If a Veteran shows a chronic worsening of a 
pre-existing condition during his service, the presumption of aggravation applies, and it is then incumbent upon VA to show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.


Turning now to the facts of this particular case at hand.  In her hearing testimony, the Veteran steadfastly disputed the notion that she had allergic rhinitis prior to beginning her military service in July 1978.  She said the most that one could say is that her mom had treated her for some seasonal symptoms like sinus congestion, etc., and that, on a couple of occasions when she was in high school, she had runny eyes and sneezing.  She said her mother gave her Visine, but no prescription medication such as Flonase.  So, while she had symptoms that may be associated with allergies, she had no underlying diagnosis and was never on any prescription medication.

Her service treatment records (STRs) show she had an Air Force examination in November 1977, so prior to her entry onto active duty in July 1978.  This is the only examination dated prior to entry.  On her Report of Medical History, she specifically denied having hay fever and there was no report of having allergic rhinitis or seasonal allergies.  The physical examination of her sinuses, nose, mouth, and throat were all unremarkable, as well.  Thereafter, during service, allergic rhinitis was initially diagnosed in July 1979.  She continued to receive periodic treatment for this condition, including Benadryl that was provided in June 1980.  In November 1985, it was noted that she had hay fever and allergic rhinitis that had been present intermittently (on and off) since childhood, with symptoms occurring in the spring and summer months, so seasonally.  She had been treated with Benadryl in the past.  However, later STRs do not reflect that allergic rhinitis preexisted her service.  For instance, in March 1997, it was noted that she had had allergies for many years, and, in May 1998, she related that she had experienced allergic rhinitis for only the past 5 years.

Since her discharge from service in March 2006, she has continued to have bouts of allergic rhinitis.  Although symptoms of this condition were not shown during her June 2006 VA compensation examination by QTC Medical Services, and even though the examiner indicated there was no then current pathology, the inherent nature of allergic rhinitis is that it is intermittent or seasonal, so sometimes evident and other times not so much so.  And the Veteran need only show she has had it at some point since the filing of this claim, even if not constantly and even if not 

in an active stage when examined by VA for compensation purposes.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that the requirement of current disability is satisfied when the claimant has the claimed disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

VA outpatient treatment records dated since service repeatedly list allergic rhinitis as one of the Veteran's current disabilities.  Consider also that the VA examiner in June 2006 acknowledged the allergic rhinitis had begun in 1982, so during, not before, the Veteran's military service.  So even the VA examiner conceded this condition had incepted in service.

At the time of entry into service, there is a presumption the Veteran was in sound health because there was no notation at entry suggesting, much less indicating, there was any relevant defect, infirmity, or disorder with regards to allergic rhinitis, either during the objective physical examination itself or in the history she reported when completing her medical history questionnaire; in fact, to the contrary, she expressly denied any such history.  Furthermore, her STRs as well as post-service medical records do not uniformly show a pre-service onset.  Rather, the evidence is unclear as to the actual date of onset.  One STR from November 1985 sets the onset date as having occurred during her childhood, so well before her military service began, but the remainder of the records concerning her service generally indicate that the onset was during her service, not beforehand, as does the report of her June 2006 VA compensation examination.

Since the induction examination does not "note" the presence of allergic rhinitis, she is entitled to the presumption of soundness when entering service.  Because she is entitled to this presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, this presumption is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut this presumption with this level of evidence and to additionally show, also with clear and unmistakable evidence, that the condition was not aggravated during or by her service beyond its natural progression.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  In Wagner, the Court made clear that this burden of proof falls on the government, so VA, not the Veteran, to rebut this presumption of soundness by clear and unmistakable evidence that the disability was both pre-existing and not aggravated by service beyond its natural progression.  The government may show a lack of aggravation by establishing there was no increase in disability during service or that any increase in disability was due to the natural progression of the pre-existing condition.  38 U.S.C.A. § 1153.

For there to be clear and unmistakable evidence of a condition's preexistence, there must be obvious or manifest evidence of this.  Clear and unmistakable evidence is a more formidable evidentiary burden of proof than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

And, here, although the one STR mentioned a childhood onset of allergic rhinitis, the other records indicate an onset during service.  Certainly, the condition was not first diagnosed until the Veteran was in service.  In addition, she has been diagnosed as having sinusitis (already service-connected) and allergic rhinitis, with both reportedly causing similar symptoms such as headaches.  Thus, while she acknowledged having runny eyes and sneezing on a couple of occasions during high school, it remains indeterminate whether her symptoms were due to her sinusitis, allergic rhinitis, or both.  As such, the one notation by the examiner during service, in 1985, presumably from information regarding prior symptoms such as runny eyes and sneezing provided by the Veteran, does not meet the burden of clear and unmistakable (obvious or manifest) evidence that allergic rhinitis necessarily existed when the Veteran entered service in July 1978, particularly since she herself has variously provided an unclear history of this condition.  Therefore, that sole notation on an STR as well as a report of general symptoms does not satisfy the high standard of clear and unmistakable evidence required to rebut the presumption of soundness when entering service.

Thus, because VA has not satisfied the first prong of the two-tier test for rebutting the presumption of soundness when entering service, the Board need not address the second prong of this test inasmuch as both prongs have to be met to rebut this presumption.

Moreover, competent lay evidence may establish the presence of observable symptoms and, in certain circumstances, may provide a basis for establishing service connection.  See Barr.  That said, although claimants may be competent to provide diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan; see also Rucker and Layno.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

The Veteran is competent, even as a layperson, to proclaim having experienced symptoms associated with allergic rhinitis during her service and since.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).  Yet although, as mentioned, she is competent in certain situations to provide a diagnosis of a simple condition, she is not competent in this instance to provide a diagnosis because she does not have the necessary medical training and expertise, as an example, to ascribe her symptoms to a particular diagnosis, such as in this instance to distinguish or differentiate them as due to her allergic rhinitis versus, say, her sinusitis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (reiterating this axiom in a claim for rheumatic fever or rheumatic heart disease).  She has allergic rhinitis as well as sinusitis and pharyngitis, so she is not competent to distinguish between all of the symptoms that may be associated with each.  In fact, she admittedly has been uncertain as to the various symptoms and their source.  However, doctors during her service and since, in her post-service VA outpatient records, have provided the requisite diagnosis and confirmation that she had allergic rhinitis during service that has continued since.  See Jandreau.  

It is equally noteworthy that her initial diagnosis of allergic rhinitis was during her service; she received intermittent, but continuous treatment for allergic rhinitis during service; and, since her discharge in March 2006, she has competently and credibly maintained the intermittent presence of symptoms, as confirmed by her VA outpatient records.  And while there was no then current pathology during her VA compensation examination by QTC Medical Services, her allergic rhinitis has been shown to wax and wane, that is, to have active and inactive periods as it is seasonal in nature.  See Ardison v. Brown, 6 Vet. App. 405 (1994) (requiring examination of a Veteran's skin condition during an active, versus inactive, phase).  As such, the Board accepts that the QTC examination was performed while the Veteran was not experiencing symptoms of her allergic rhinitis, which is not to say she had not in years past (including staring in service) and does not continue to, particularly since even that VA examiner all but acknowledged as much.  The several notations of allergic rhinitis in the Veteran's VA outpatient records, as an ongoing diagnosis in her disability lists, shows the disability has continued to be present, albeit intermittently, since her discharge from service.


Because there is both competent and credible supporting evidence of the initial onset and occurrence of allergic rhinitis during service and on a continual basis since, as evidenced by the medical diagnoses and competent and credible evidence of continuity of symptomatology, the Board concludes the evidence supports the granting of service connection for allergic rhinitis, particularly when all reasonable doubt is resolved in the Veteran's favor.  See 38 C.F.R. § 3.102.  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this only need be an "as likely as not" proposition, which in this instance it is.


ORDER

The claim for service connection for allergic rhinitis is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


